EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel S. Simon, Reg. No. 70271 on September 29, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for real-time collaborative production of real estate reports, the method being performed by a computer system, the method comprising:
generating a real estate appraisal report that includes a plurality of editable fields describing a real estate property, wherein at least one of the editable fields of the plurality of editable fields is pre-populated with information associated with the real estate property including one or more of: a property address, borrower identifiers, lender identifiers, client identifiers, or a contract price;
identifying a plurality of client devices executing a client application configured to enable the plurality of client devices to concurrently edit the real estate appraisal report;
based on the identifying of the plurality of client devices, enabling the real estate appraisal report to be concurrently edited by each of the plurality of client devices; 
receiving, from a first client device among the plurality of client devices, an edit to one or more fields of the at least one of that is pre-populated with the information associated with the real estate property;
accessing, on a real estate database service that is separate from the real estate appraisal report and from the plurality of client devices the one or more fields for which the edit was received, wherein the known information was generated independently of the real estate appraisal report 
comparing (i) the received edit to the one or more fields 
in response to determining that a discrepancy does not exist between the received edit and the known information one or more fields 

2.	(Currently Amended) The method according to claim 1, further comprising:
determining that at least the first client device and the second client device of the plurality of client devices are concurrently editing the real estate appraisal report: 
detecting that the edit to the one or more fields is in progress by the [[the]] first client device; and
in response to detecting that the edit is in progress, causing editing of the one or more fields on the second client device to be disabled until the second client device has received and displayed the edit.

3.	(Previously Presented) The method according to claim 1, further comprising:
receiving a command from the first client device to open a report associated with a real estate appraisal; and
determining that no report associated with the real estate appraisal currently exists in the computer system, 
wherein the generating the real estate appraisal report is in response to the determining that no report associated with the real estate appraisal currently exists in the computer system.  

4.	(Currently Amended) The method according to claim 1, comprising:
creating a channel corresponding to the real estate appraisal report;
subscribing each of the plurality of client devices to the channel; 
receiving the edit to the one or more fields as an incoming message received on the channel; and
in response to receiving the edit, broadcasting the edit through the channel to each of the plurality client devices other than the first client device.
5.	(Previously Presented) The method according to claim 4, further comprising:
receiving a command from another client device to open the real estate appraisal report;
in response to the receiving the command, determining that data of the real estate appraisal report is stored in a volatile memory of the computer system; and
in response to determining that the data of the real estate appraisal report is stored in the volatile memory of the computer system, subscribing the another client device to the channel.

6.	(Previously Presented) The method according to claim 4, further comprising:
determining that no client device are on the channel; and
saving the real estate appraisal report in a non-volatile memory of the computer system, in response to the determining that no client device are on the channel. 

7.	(Previously Presented) The method according to claim 1, further comprising:
after the generating the real estate appraisal report, retrieving multiple listing service (MLS) data and inserting the MLS data into a portion of the plurality of editable fields.

8.	(Currently Amended) A computer system for real-time collaborative production of real estate reports, comprising:
a memory storing instructions; and
one or more processors to execute the instructions to perform operations including:
generating a real estate appraisal report that includes a plurality of editable fields describing a real estate property, wherein at least one of the editable fields of the plurality of editable fields is pre-populated with information associated with the real estate property including one or more of: a property address, borrower identifiers, lender identifiers, client identifiers, or a contract price;
identifying a plurality of client devices executing a client application configured to enable the plurality of client devices to concurrently edit the real estate appraisal report;
based on the identifying of the plurality of client devices, enabling the real estate appraisal report to be concurrently edited by each of the plurality of client devices; 
receiving, from a first client device among the plurality of client devices, an edit to one or more fields of the at least one of that is pre-populated with the information associated with the real estate property;
accessing, on a real estate database service that is separate from the real estate appraisal report and from the plurality of client devices the one or more fields for which the edit was received, 
comparing (i) the received edit to the one or more fields 
in response to determining that a discrepancy does not exist between the received edit and the known information, transmitting, in real-time, the received edit to a second client device among the plurality of client devices so that the edit to the one or more fields 

9.	(Currently Amended) The computer system according to claim 8, where the operations further include: 
determining that at least the first client device and the second client device of the plurality of client devices are concurrently editing the real estate appraisal report: 
detecting that the edit to the one or more fields is in progress by the first client device; and
in response to detecting that the edit is in progress, causing editing of the one or more fields on the second client device to be disabled until the second client device has received and displayed the edit.
10.	(Previously Presented) The computer system according to claim 8, wherein the operations further comprise:
receiving a command from the first client device to open a report associated with a real estate appraisal; and
determining that no report associated with the real estate appraisal currently exists in the computer system, 
wherein the generating the real estate appraisal report is in response to the determining that no report associated with the real estate appraisal currently exists in the computer system.  

11.	(Previously Presented) The computer system according to claim 8, wherein the operations comprise:
creating a channel corresponding to the real estate appraisal report;
subscribing each of the plurality of client devices to the channel; 
receiving the edit to the field as an incoming message received on the channel; and
in response to receiving the edit, broadcasting the edit through the channel to each of the plurality client devices other than the first client device.




12.	(Previously Presented) The computer system according to claim 11, wherein the operations further comprise:
receiving a command from another client device to open the real estate appraisal report;
in response to the receiving the command, determining that data of the real estate appraisal report is stored in a volatile memory of the computer system; and
in response to determining that the data of the real estate appraisal report is stored in the volatile memory of the computer system, subscribing the another client device to the channel.

13.	(Previously Presented) The computer system according to claim 11, wherein the operations further include:
determining that no client device are on the channel; and
saving the real estate appraisal report in a non-volatile memory of the computer system, in response to the determining that no client device are on the channel. 

14.	(Previously Presented) The computer system according to claim 8, wherein the operations further include:
after the generating the real estate appraisal report, retrieving multiple listing service (MLS) data and inserting the MLS data into a portion of the plurality of editable fields.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method for real-time collaborative production of real estate reports, the method comprising:
generating a real estate appraisal report that includes a plurality of editable fields describing a real estate property, wherein at least one of the editable fields of the plurality of editable fields is pre-populated with information associated with the real estate property including one or more of: a property address, borrower identifiers, lender identifiers, client identifiers, or a contract price;
identifying a plurality of client devices executing a client application configured to enable the plurality of client devices to concurrently edit the real estate appraisal report;
based on the identifying of the plurality of client devices, enabling the real estate appraisal report to be concurrently edited by each of the plurality of client devices; 
receiving, from a first client device among the plurality of client devices, an edit to one or more fields of the at least one of that is pre-populated with the information associated with the real estate property;
accessing, on a real estate database service that is separate from the real estate appraisal report and from the plurality of client devices the one or more fields for which the edit was received, 
accessing, the one or more fields for which the edit was received, wherein the known information corresponding to the real estate property was generated independently of 
comparing (i) the received edit to the one or more fields 
in response to determining that a discrepancy does not exist between the received edit and the known information one or more fields 

16.	(Currently Amended) The non-transitory computer-readable medium according to claim 15, wherein the method further comprises:
determining that at least the first client device and the second client device of the plurality of client devices are concurrently editing the real estate appraisal report: 
detecting that the edit to the one or more fields 
in response to detecting that the edit is in progress, causing editing of the field on the second client device to be disabled until the second client device has received and displayed the edit.

17.	(Previously Presented) The non-transitory computer-readable medium according to claim 15, wherein the method further comprises:
receiving a command from the first client device to open a report associated with an appraisal; and
determining that no report associated with the appraisal currently exists in a memory operatively connected to the one or more processors;
wherein the generating the real estate appraisal report is in response to the determining that no report associated with the appraisal currently exists in the memory operatively connected to the one or more processors.  

18.	(Currently Amended) The non-transitory computer-readable medium according to claim 15, wherein the method comprises:
creating a channel corresponding to the real estate appraisal report;
subscribing each of the plurality of client devices to the channel; 
receiving the edit to the one or more fields 
in response to receiving the edit, broadcasting the edit through the channel to each of the plurality client devices other than the first client device.

19.	(Previously Presented) The non-transitory computer-readable medium according to claim 18, wherein the method further comprises:
receiving a command from another client device to open the real estate appraisal report;
in response to the receiving the command, determining that data of the real estate appraisal report is stored in a volatile memory of the memory operatively connected to the one or more processors; and
in response to determining that the data of the real estate appraisal report is stored in the volatile memory, subscribing the another client device to the channel.

20.	(Previously Presented) The non-transitory computer-readable medium according to claim 18, wherein the method further comprises:
determining that no client device are on the channel; and
saving the real estate report in a non-volatile memory of the memory operatively connected to the one or more processors, in response to the determining that no client device are on the channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177